Citation Nr: 0702747	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
neurological impairment, right upper extremity.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals on 
appeal from  a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In his substantive appeal, the veteran asserted that he is 
totally unemployable as a result of his service-connected 
disability of the right upper extremity.  This claim is 
referred to the RO for appropriate development.


FINDING OF FACT

The veteran's service-connected neurological impairment of 
the right (major) upper extremity is manifested by symptoms 
equivalent to no more than severe incomplete paralysis of the 
ulnar nerve. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
neurological impairment, right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8616 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An August 2004 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
This letter also advised the veteran that he would be 
scheduled for an examination.  While this letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to the claim, it explained the type of evidence 
necessary to substantiate the claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim  
The January 2005 rating decision and a May 2005 statement of 
the case provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), such notice would only be relevant 
if the benefit sought was being granted.   Since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

Regarding the duty to assist, the RO has obtained the 
veteran's available service medical records and post-service 
treatment records.  The veteran was afforded a VA 
examinations in 2003 and in 2004.  The veteran has not 
identified any outstanding evidence.  Accordingly, the Board 
finds that the duty to assist has been satisfied in this 
case.  

Legal Criteria

The veteran seeks an increased rating for a service-connected 
neurological impairment of the right upper extremity, 
diagnosed as right upper extremity regional sympathetic 
dystrophy, status post ganglion tumor removal. The veteran 
asserts that his disability has worsened.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
both claims for an increased rating on an original claim and 
an increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's disability has been rated according to 
Diagnostic Code 8516, pertaining to paralysis of the ulnar 
nerve.  Under Diagnostic Code 8516, a 40 percent evaluation 
is appropriate when there is severe incomplete paralysis of 
the ulnar nerve of the major extremity.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.

Under Diagnostic Code 8516, a maximum evaluation of 60 
percent is warranted for complete paralysis of the ulnar 
nerve of the major upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.

Disability ratings for diseases peripheral nerve injuries are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating  Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis of Claim

Service medical records reflect that the veteran underwent 
surgery to remove a right elbow tumor in February 1956.  
Service connection for the veteran's right upper extremity 
disability has been in effect since July 1957.  

Post service evidence in this case includes VA outpatient 
records, dated from 2003 to 2004 and reports of VA 
examinations conducted in 2003 and in 2004.  These records 
reflect that the veteran has had complaints of chronic right 
elbow and arm pain.  During a March 2003 VA examination, the 
veteran reported that his elbow pain was worse when lifting 
or attempting to make a fist and sometimes radiated up the 
right shoulder.  The veteran also complained of pain over the 
extensor portion of the fourth and fifth metatarsals.  On 
physical examination, the examiner noted a three centimeter 
non-deforming and non-tender scar over the epicondyle.  There 
was tenderness over the epicondyle that increased upon making 
a fist.  Range of motion of the right elbow and right 
shoulder were normal.  The examiner diagnosed a right 
shoulder condition, more likely than not reflecting lateral 
epicondylitis and localized pain with superimposed 
degenerative arthritis, very mild.  The examiner diagnosed 
right hand pain over the fourth and fifth metatarsals, more 
likely than not radial nerve stimulation from scar tissue 
from the prior surgery.

The veteran underwent a VA examination in September 2004.  
The veteran complained of pain in the right arm, varying 
between 4 and 9 on a scale of 10.  He complained of 
intermittent changes in temperature in the right forearm that 
caused increased pain.  The veteran complained that his right 
arm pain that was severe two to three nights a week.  He 
denied using pain medications.  He reported using warm water, 
immobilization and wrapping for relief.  The veteran reported 
trying compression of the forearm with no difference.  The 
veteran reported that his right upper extremity disability 
affected his ability to perform his occupation of working on 
computers and that he could only work 12 hours a week because 
of right arm pain.   

Upon physical examination, the examiner noted a two 
centimeter scar over the lateral epicondyle.  There was 
tenderness over the lateral epicondyle.  The nails were 
entirely normal.  The examiner did not observe any sensory 
changes, color changes or temperature changes of the forearm.  
The examiner diagnosed chronic pain in the right elbow and 
forearm, due to regional pain disorder, regional sympathetic 
dystrophy type.  The examiner noted painful movement of the 
right arm and elbow, with repetitive movement leading to an 
additional 50 percent decremental loss of function.  The 
examiner opined that this type of condition is often 
secondary to minor trauma such as excision of a lipoma or 
hemorrhage and that this diagnosis accounted for the 
veteran's chronic pain.  The examiner further opined that the 
prior diagnosis of lateral epicondylitis was most likely 
incorrect and the condition was not a joint problem.  

Based on the evidence of record, the Board finds that 
veteran's disability meets the criteria for a 40 percent 
rating and no more.  The evidence shows that the veteran's 
disability manifests primarily with pain in the right forearm 
and elbow, worse with repetitive motion, and pain over the 
right third and fourth metatarsals and that the veteran has 
loss of function of the right arm and elbow due to painful 
motion.  He is able to make a fist with some pain.  Findings 
of the 2003 VA examination demonstrated normal range of 
motion of the elbow.  These manifestations are contemplated 
by the 40 percent rating presently assigned for the veteran's 
disability, which pertains to severe incomplete paralysis of 
the ulnar nerve.  A higher rating may not be assigned unless 
there is evidence of manifestations consistent with complete 
paralysis of the ulnar nerve.  Complete paralysis is 
indicated by such findings as either complete paralysis of 
the ulnar nerve, which is manifested by a "griffin claw" 
(Diagnostic Code 8516), or complete paralysis of the median 
nerve, which is manifested by deformity of the hand such as 
inclination to the ulnar side, or incomplete and defective 
pronation (Diagnostic Code 8515).  There is no such evidence 
in this case.  

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  Although the veteran contends that 
he is totally unemployable because of his right upper 
extremity disability, the evidence of record does not 
indicate exceptional limitation beyond that contemplated by 
the rating schedule.  The veteran has not required frequent 
periods of hospitalization for his disability, and there is 
no medical evidence of exceptional limitation beyond that 
required by the rating schedule.  While the Board 
acknowledges the veteran's argument in this regard, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. 38 C.F.R. § 3.321 (a); 4.1.  
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  The Board therefore finds 
that the schedular rating assigned accurately reflects the 
impairment experienced by the veteran.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should his 
disability picture change. 38 C.F.R. § 4.1. At present, 
however, the above noted evaluation is the most appropriate 
given the medical evidence of record.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for an increased rating.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, as the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt.


ORDER

A rating in excess of 40 percent for neurological impairment, 
right upper extremity is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


